EXHIBIT 22
                                                                         Page 1
 1
 2            UNITED STATES DISTRICT COURT
 3          SOUTHERN DISTRICT OF NEW YORK
 4   ---------------------------------X    *
                                           *
 5   NATIONAL ASSOCIATION FOR THE          *
     ADVANCEMENT OF COLORED PEOPLE,        *
 6   SPRING VALLEY BRANCH, JULIO           *
     CLERVEAUX, CHEVON DOS REIS; ERIC      *                     INDEX NO:
 7   GOODWIN; JOSE VITELIO GREGORIO;       *                     17-CV-8943
     DOROTHY MILLER; HILLARY MOREAU;       *
 8   and WASHINGTON SANCHEZ                *
                                           *
 9                   PLAINTIFFS,           *
                                           *
10             vs                          *
                                           *
11   EAST RAMAPO CENTRAL SCHOOL            *
     DISTRICT and MARYELLEN ELIA, In       *
12   Her Capacity as the Commissioner      *
     of Education of the State of New      *
13   York,                                 *
                                           *
14                   DEFENDANTS.           *
     ---------------------------------X
15
16        VIDEOTAPED DEPOSITION of SHAYA GLICK
17                Montebello, New York
18             Tuesday, December 4, 2018
19
20
21
     Reported by:
22
     Mary Agnes Drury, RPR, NYACR, CLR
23
     JOB NO. 151980
24
25

                      TSG Reporting - Worldwide - 877-702-9580
                                                                    Page 7
 1                       SHAYA GLICK
 2       from Latham & Watkins representing the                   10:35
 3       plaintiffs.                                              10:35
 4               MR. MANGAS:        Russell Mangas, Latham        10:35
 5       & Watkins representing the plaintiffs.                   10:35
 6               MR. LYNCH:       Good morning, Dennis            10:35
 7       Lynch, representing this particular
 8       non-party witness, Mr. Glick.
 9               MR. BUTLER:        David Butler
10       representing the defendant.
11   S H A Y A   G L I C K,
12       called as a witness, having been duly
13       affirmed by a Notary Public, was examined
14       and testified as follows:
15               MR. LYNCH:       This is Mr. Lynch.              10:36
16       Before we begin, prior to getting started,               10:36
17       I want to indicate that we made a                        10:36
18       production of records that we understood                 10:36
19       was responsive.                                          10:36
20               This Friday after Shabbat started, I             10:36
21       did receive a communication from counsel                 10:36
22       for the plaintiffs that they believe the                 10:36
23       production was not completely responsive.                10:36
24               The first business day after getting             10:36
25       that, that I could get reach my client; and              10:36


                       TSG Reporting - Worldwide - 877-702-9580
                                                                            Page 31
 1                         SHAYA GLICK
 2       they ask that in applications.                       I know I'm   11:00
 3       not Indian, and I know I'm not an                                 11:00
 4       African-American.            I know I'm not an                    11:01
 5       Hispanic-American, I don't know, Caucasian                        11:01
 6       or I don't know.                                                  11:01
 7   BY MS. MATYSTIK:
 8       Q.      When you do fill out those forms,                         11:01
 9   what do you typically select?                                         11:01
10               THE WITNESS:           I struggle.             I try      11:01
11       to --                                                             11:01
12               MR. LYNCH:         Objection.                             11:01
13       Q.      Would you generally identify as                           11:01
14   being white?                                                          11:01
15       A.      Yes, but my ancestry is from Africa,                      11:01
16   you know.   All the way back to Moses and Erin,                       11:01
17   we go back to Africa.          You know, my                           11:01
18   grandparents were born between the Euphrates                          11:01
19   and the Tigris, if you know where that is; they                       11:01
20   were -- and Jacob.
21       Q.      Yeah.     So you're a member of the                       11:01
22   Hasidic community; is that correct?                                   11:01
23               MR. LYNCH:         Objection.                             11:01
24               THE WITNESS:           I'm wondering who came             11:01
25       up with this phrase, "Hasidic community."                         11:01


                         TSG Reporting - Worldwide - 877-702-9580
                                                                         Page 32
 1                        SHAYA GLICK
 2       A community is a community.                   A community of   11:01
 3       East Ramapo would rather fit my                                11:01
 4       description.
 5       Q.     So for your religion, how do you                        11:01
 6   identify yourself?                                                 11:02
 7       A.     I'm a Jew.                                              11:02
 8       Q.     Okay.     Are you -- my understanding                   11:02
 9   is there are different sort of the sects within                    11:02
10   Judaism or there may be Orthodox or --                             11:02
11       A.     But there is so much fake news out                      11:02
12   there about this, so...                                            11:02
13       Q.     Well, so I'm asking you, is there                       11:02
14   such a thing as being Orthodox Jewish?                             11:02
15       A.     I would call it hybrid.                    I'm          11:02
16   Hasidic, Orthodox.       I wouldn't say conservative               11:02
17   but modern Orthodox Jew, you know they...                          11:02
18       Q.     And in your mind, what does it mean                     11:02
19   to be a modern Orthodox Jew?                                       11:02
20       A.     To every day wake up in the morning                     11:02
21   and sanctify the name of God.                Help people.          11:02
22              There is a world to come, and I                         11:02
23   believe in that.     Everyday that I help a poor                   11:02
24   kid get an education, every day that I can help                    11:02
25   a family put bread on a table, and every day                       11:02


                        TSG Reporting - Worldwide - 877-702-9580
                                                                          Page 64
 1                       SHAYA GLICK
 2       Q.     Do you have any understanding what                       11:47
 3   Chaim Saperstein might have meant when he wrote                     11:47
 4   the Grossman slate?                                                 11:47
 5       A.     No.                                                      11:47
 6       Q.     Have you ever heard that term before                     11:47
 7   "slate"?                                                            11:47
 8       A.     No, never.        Even now, I don't know.                11:47
 9   It's having -- it must mean the side that won.                      11:47
10       Q.     The side that won.                                       11:47
11              Do you recall if Mr. Grossman was                        11:47
12   running with anyone?                                                11:48
13       A.     Not really.                                              11:48
14       Q.     Did you vote in that election?                           11:48
15       A.     I don't remember.                                        11:48
16       Q.     So is it -- so right after this you                      11:48
17   respond, couldn't have done it without you all                      11:48
18   participating.                                                      11:48
19              Does that mean, couldn't have won                        11:48
20   the election?                                                       11:48
21       A.     I don't know what I was referring to                     11:48
22   at that time, but I guess so.                                       11:48
23       Q.     So this is May 17, 2017.                    Would this   11:48
24   have been around or at the time of a school                         11:48
25   board election?                                                     11:48


                       TSG Reporting - Worldwide - 877-702-9580
                                                                         Page 65
 1                        SHAYA GLICK
 2               MR. LYNCH:      Objection as to guesses.               11:48
 3               THE WITNESS:        I really don't                     11:48
 4       remember what day the election was, so I                       11:48
 5       wouldn't know.                                                 11:49
 6       Q.      It looks like at the top Harry                         11:49
 7   Grossman says, this election was huge.                      Does   11:49
 8   that refresh your recollection as to when it                       11:49
 9   might have taken place?                                            11:49
10       A.      It could be, yeah.                                     11:49
11       Q.      So your testimony is you don't                         11:49
12   remember if you voted in this election, and you                    11:49
13   can't recall who also ran for the board with                       11:49
14   Grossman?                                                          11:49
15               THE WITNESS:        Correct.                           11:49
16               MR. LYNCH:      Objection.            You may          11:49
17       answer.                                                        11:49
18       Q.      And you also don't know what the                       11:49
19   Grossman slate is?                                                 11:49
20               MR. LYNCH:      Objection.                             11:49
21               THE WITNESS:        No.      I wouldn't know           11:49
22       what he's referring to them as Grossman                        11:49
23       slate, I wouldn't know that.                                   11:50
24       Q.      So when you say couldn't have done                     11:50
25   it without all of you participating, what is it                    11:50


                      TSG Reporting - Worldwide - 877-702-9580
                                                                          Page 66
 1                        SHAYA GLICK
 2   that you did, what is it that you could have                        11:50
 3   done without?                                                       11:50
 4              MR. LYNCH:         Objection.                            11:50
 5              THE WITNESS:           Couldn't is the                   11:50
 6       community.      I'm referring to -- I'm reading                 11:50
 7       it back.    So again, I'm going to try to                       11:50
 8       interpret whatever I'm thinking now.                      You   11:50
 9       can -- couldn't have done without all of                        11:50
10       you participating; meaning, I guess, all                        11:50
11       the people in this chat maybe.                                  11:50
12              MR. LYNCH:         Objection as to guesses.              11:50
13              THE WITNESS:           I'm guessing, because             11:50
14       I wouldn't remember the, you know, the --                       11:50
15   BY MS. MATYSTIK:                                                    11:50
16       Q.     So you don't have any recollection                       11:50
17   as to who you voted for in this election?                           11:50
18       A.     Or if I voted at all.                                    11:50
19       Q.     If you voted at all.                                     11:50
20              Do you recall whether you advocated                      11:50
21   for any particular candidate that was running?                      11:51
22       A.     I'm sure I was advocating for the                        11:51
23   candidate that would restore bussing and peace                      11:51
24   and harmony in the community, that type of                          11:51
25   thing.                                                              11:51


                        TSG Reporting - Worldwide - 877-702-9580
                                                                Page 203
 1

 2                  C E R T I F I C A T E
 3

 4   STATE OF NEW YORK       )
 5                           ) ss.:
 6   COUNTY OF ONONDAGA      )
 7

 8              I, Mary Agnes Drury, a Notary Public
 9        within and for the State of New York, do
10        hereby certify:
11              That SHAYA GLICK, the witness whose
12        deposition is hereinbefore set forth, was
13        duly sworn by me and that such deposition
14        is a true record of the testimony given by
15        such witness.
16              I further certify that I am not
17        related to any of the parties to this
18        action by blood or marriage; and that I am
19        in no way interested in the outcome of this
20        matter.
21              IN WITNESS WHEREOF, I have hereunto
22        set my hand this 8th day of December, 2018.
23

24                               -------------------------
25                               Mary Agnes Drury

                     TSG Reporting - Worldwide - 877-702-9580
                                                                       Page 204
 1

 2                                 INDEX
 3   WITNESS/EXAMINATIONS                                       PAGE
 4   SHAYA GLICK
 5   EXAMINATION BY MS. MATYSTIK                                       10
 6

 7                         GLICK EXHIBITS
 8   NUMBER         DESCRIPTION                                   PAGE
 9   Exhibit 1     Subpoena Dated 9/27/18,                             18
10                 16-Pages
11   Exhibit 2     Excerpts from What's App                            43
12                 Chat, Bates Stamped
13                 ERCSD_BoE_313 to '314, '397
14                 to '398, '405, '417 to '418,
15                 '545 to '547, '810 to '811,
16                 '833, '837, '839, '843, '849
17                 '862, '875, '1626, '1704,
18                 21-Pages
19   Exhibit 3     Charles Deposition Excerpts,                     121
20                 Dated 10/22/18, Cover Page,
21                 and Page 258 to 261, 2-Pages
22   Exhibit 4     Rothman Deposition Excerpts,                     127
23                 Dated 11/14/18, Cover Page 70
24                 to 77, 3-Pages
25


                     TSG Reporting - Worldwide - 877-702-9580
                                                                  Page 205
 1

 2

 3                GLICK EXHIBITS (Continued)
 4   NUMBER        DESCRIPTION                                 PAGE
 5   Exhibit 5    Real Estate Ramapo Twitter                    142
 6                Messages, Dated 3/22/13 to
 7                5/11/18, 158-Pages
 8   Exhibit 6    Real Estate Ramapo Twitter                    143
 9                Excerpts, 6-Pages
10   Exhibit 7    Weissmandl E-mail Chain Dated                 170
11                5/20/13, Bates Stamped
12                ERCSD_ROTHMAN_243 to '244,
13                2-Pages
14   Exhibit 8    Yehudarsd@gmail.com E-mail                    176
15                Chain Dated 7/7/13, Bates
16                Stamped GLICK_1 to '19,
17                19-Pages
18   Exhibit 9    New York Magazine Article,                    183
19                "Them and Them" 13-Pages
20   Exhibit 10   Instagram Post Dated 5/8/12,                  189
21                1-Page
22

23

24                          *         *          *
25


                    TSG Reporting - Worldwide - 877-702-9580
